Citation Nr: 1542179	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York



THE ISSUE

Entitlement to service connection for diabetes mellitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from March 1965 to January 1968 (and had service in the Navy Reserves).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the New York, New York RO.  In June 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2014, the case was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and is not shown to have served at any location where tactical herbicides were tested, used, or stored.

2.  Diabetes mellitus was not manifested in service or in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that it is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  During the June 2014 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of a nexus between the claimed disability and his service, to include evidence of exposure to herbicides therein); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was not afforded a VA examination in connection with this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a  claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain chronic diseases were manifested during an applicable postservice presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this element is a low threshold requirement and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence of a related disease, injury, event/or exposure in service; no evidence (or even allegation) of manifestations of diabetes in the first postservice year, and no evidence even suggesting there may be a nexus between the Veteran's diabetes mellitus (first diagnosed many years after service) and his active duty service.  Therefore, an examination to secure a nexus opinion is not necessary; VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including diabetes mellitus) may be presumed to have been incurred in service if manifested  to a compensable degree within a specified period of time postservice (one year for diabetes).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran claims he acquired diabetes mellitus by virtue of being exposed to herbicides (and specifically Agent Orange) in service.  He does not allege that the diabetes was manifested during (or within a year following) his service.  

The record reflects that the Veteran has a diagnosis of type 2 diabetes mellitus; it is not in dispute that he has such disease.  Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)), if he is shown to have been exposed to herbicides/Agent Orange in service, his type 2 diabetes may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), a presumption of exposure to Agent Orange in service applies (only) to Veterans who served in Vietnam.  The Veteran is not shown to have served in Vietnam; he contends that he was exposed to Agent Orange during a training exercise at the Construction Battalion Center in Davisville, Rhode Island, over the course of two weeks in early 1965.

The record includes copies of orders issued on January 26, 1965, calling the Veteran to active duty for training (ACDUTRA) and instructing him to report to the Construction Battalion Center in Davisville, Rhode Island for a battalion training exercise beginning February 14, 1965.  Service personnel records reflect that he reported at Fort Schuyler, New York, for 14 days of ACDUTRA from February 14 to February 27, 1965, with Davisville, Rhode Island cited as an intermediate reporting station.  His contention that he served on active duty (ACDUTRA) during the time period in early 1965 cited is supported by the record.

Regarding the Veteran's allegation that he was exposed to Agent Orange in service, a May 2009 response to a PIES request for information indicates that there is no record of the Veteran's claimed exposure to herbicides.  A memorandum in the record notes that the Naval History & Heritage Command (NHHC) at the Washington Navy Yard, the custodian of U.S. Navy ships histories, does not maintain a 1965 command history for the Naval Mobile Construction Battalion Training Center in Davisville, Rhode Island and directs that inquiries regarding non-Agent Orange herbicide environment issues such as chemicals, asbestos, pesticides and radiation be made to the Navy and Marine Corps Public Health Center.  In a February 2014 memorandum, the Navy and Marine Corps Public Health Center indicated that it has no record regarding the use of Agent Orange for battalion training exercises during the period from February 14 through February 27, 1965.

During the hearing before the undersigned the Veteran testified that he served in a mobilization construction unit and was sent to the Davisville, Rhode Island Construction Battalion Center, for what was at that time an experimental kind of training in nuclear, biological, and chemical warfare.  He testified that, during a two week period in February 1965, he was exposed to several elements including Agent Orange; he testified that it was an exercise to demonstrate how quickly the herbicide worked.  He testified that in addition to Agent Orange, he was also exposed to low level alpha particle radiation, low level nerve gas, and tear gas.

The August 2014 Board remand found that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange had not been followed.  The case was remanded for further development of pertinent evidence.

Pursuant to the Board's August 2014 remand, the AOJ sought verification of the Veteran's alleged exposure to herbicides during the two week period while he was stationed at the Davisville, Rhode Island construction battalion center, in 1965.  In a January 2015 statement, the JSRRC coordinator stated that the Department of Defense (DOD) provided VA"s Compensation Service a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored.  The coordinator noted that the list does not include names of individuals involved with the tactical herbicides and there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  The JSRRC coordinator stated that DOD has not identified the Davisville Construction Battalion, or any other location in Rhode Island, as a location where tactical herbicides such as Agent Orange were used, tested, or stored.  The coordinator stated that tactical herbicides were developed for combat operations in Vietnam and were used there from 1962 to early 1971, and there were no combat operations in Rhode Island during those years, so there was no need for tactical herbicide use there.  The coordinator stated additionally that Rhode Island is not on the tactical herbicide shipping supply line (which went by merchant ships directly from Gulfport, Mississippi to South Vietnam).  Regarding the Veteran's claimed exposure, the JSRRC coordinator stated that Agent Orange is not a nuclear, biological, or chemical weapon and so it would not likely have been involved with any training associated with such weapon systems.  The coordinator stated that commercial herbicides were used on all military bases worldwide and noted that commercial herbicides do not fall under the regulations governing tactical herbicides at 38 C.F.R. § 3.307(a)(6)(i).  Based on the JSRRC development in this matter, it was determined that any further attempt at verification of the claimed exposure would be futile, and that exposure to Agent Orange/tactical herbicides cannot be conceded.

As the Veteran is not shown to have served in Vietnam, or anywhere else where herbicides were tested, used, or stored in service, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for diabetes mellitus on a presumptive basis as due to Agent Orange exposure is not warranted.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of diabetes mellitus.  On December 1967 service separation examination, his endocrine system was normal on clinical evaluation.  Postservice treatment records first show treatment for diabetes mellitus many years after service.  The medical evidence in the record shows that diabetes mellitus was diagnosed (by a private provider) in August 1995.  Subsequent VA and private treatment records show ongoing treatment for diabetes mellitus, but do not contain any information or opinions regarding the etiology of the disease.  There is no contemporaneous evidence of symptoms or treatment of diabetes mellitus for more than 27 years following service (from separation in January 1968 to the August 1995 private and VA notations of treatment and diagnosis).  Significantly, there is no evidence that diabetes mellitus was manifested in the first postservice year (it is not alleged otherwise).  Consequently, service connection for diabetes mellitus on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Furthermore, although diabetes mellitus is a chronic disease, the probative evidence in the record does not support a finding of postservice continuity of diabetes mellitus symptomatology.  The Veteran has not alleged, and the evidence does not show, that he had diabetes symptoms in service which have continued to the present. 

Postservice evaluation/treatment records provide no indication that the Veteran's diabetes might somehow otherwise be directly related to the Veteran's service.  The treatment records make no mention of his service.  

In summary, the medical evidence shows that the Veteran has diabetes mellitus that became manifest many years after his separation from service.  There is no competent evidence that shows or suggests that the diabetes may be etiologically related to his service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.




ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


